Citation Nr: 1227583	
Decision Date: 08/09/12    Archive Date: 08/14/12

DOCKET NO.  06-11 030A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from August 1974 to August 1977, and had subsequent service in the National Guard.

This matter came to the Board of Veterans' Appeals (Board) from a May 2004 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran testified at a Board hearing in December 2010; the transcript is of record.  This matter was remanded in February 2011.


FINDING OF FACT

Hepatitis was not manifested during service and is not otherwise related to the Veteran's active service or a period of ACDUTRA.


CONCLUSION OF LAW

Hepatitis was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 101, 1101, 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.6, 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veteran Claims' (Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004), held, in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  This decision has since been replaced by Pelegrini v. Principi, 18 Vet. App. 112 (2004), in which the Court continued to recognize that typically a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  

With regard to the service connection issue, VA satisfied its duties to the Veteran in a VCAA letter issued in July 2006.  The VCAA letter notified the Veteran of what information and evidence is needed to substantiate his claim, as well as what information and evidence must be submitted by the claimant, what information and evidence will be obtained by VA, and the evidence necessary to establish a disability rating and effective date.  Id.; but see VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004); see Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of any notice.  See Shinseki v. Sanders, 129 S. CT. 1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

The Board also finds that VA has complied with all assistance provisions of VCAA, to include substantial compliance with the February 2011 Board Remand.  D'Aries v. Peake, 22 Vet. App. 97 (2008).  

The evidence of record contains a portion of the Veteran's service treatment records; however, an August 2009 RO Memorandum reflects that complete service treatment records are not available and the Board finds that such Memorandum reflects that appropriate measures have been taken and any further efforts would prove futile.  38 C.F.R. § 3.159(c)(2).  Under such situations the Board has a heightened obligation to explain its findings and conclusions and carefully consider the benefit-of-the-doubt rule.  See Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  However, the caselaw does not lower the legal standard for proving a claim of service connection but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the Veteran.  See Russo v. Brown, 9 Vet. App. 46 (1996).  Moreover, there is no presumption, either in favor of the claimant or against VA, arising from missing records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) (wherein the Court declined to apply an "adverse presumption" where records have been lost or destroyed while in government control which would have required VA to disprove a claimant's allegation of injury or disease).  

With regard to post-service medical evidence, at the Board hearing the Veteran testified that he donated plasma at a private facility in New Orleans in or about 1981 and such facility notified him that he had hepatitis C.  The Veteran recalled that the facility was on St. Claude Avenue in New Orleans but otherwise could not recall the name or address of the facility.  Per the February 2011 Remand, in March 2011 the AMC contacted the Veteran to inquire as to whether he recalled the name and address of the facility.  In a VA Form 21-4142 submitted by the Veteran in March 2011, he states that the plasma facility is closed and he has no way of contacting them.  He did not identify the name or address.  In light of the Veteran's assertions that the facility is closed and the name and address of the facility not being provided, the Board has determined that any further efforts to obtain these records would be futile.  38 C.F.R. § 3.159(c)(1).  The Veteran testified that he underwent drug and alcohol rehabilitation at the Firehouse in Birmingham, Alabama, and First Step.  In his VA Form 21-4142s for these facilities, the Veteran indicated that he was treated at the Firehouse in August 2010 and he was treated at First Step in September 2010.  Correspondence dated in August 2011 was received from Firehouse Shelter which reflects that the Veteran participated in a pre-treatment substance abuse program in August 2010 until he was accepted into First Step Recovery.  No records were provided from Firehouse.  Correspondence dated in June 2011 from First Step Recovery reflects that they are a 28-day crisis residential treatment facility, not a medical treatment facility.  The Veteran was admitted on September 7, 2010, and completed the program on October 7, 2010 but no further information could be provided.  The Veteran reported that he was incarcerated at prisons in New Orleans, and in Greenville, North Carolina.  In response to the March 2011 AMC correspondence, he submitted a VA Form 21-4142 pertaining to the New Orleans Sherriff Department, indicating incarceration from January to February 2002, and the Greenville Sheriff, indicating incarceration from February to June 2002.  In November 2011, records from the Greenville Sheriff Department were associated with the claims folder dated in 2002.  In September 2011, Pitt County Detention Center stated that the Veteran's chart is no longer available as records are not kept longer than 5 years.  In July 2011, October 2011, and January 2012, the AMC requested the Veteran's records from the New Orleans Intake Processing Center; the facility did not respond.  In October 2011, the Veteran was informed that there had been no response from the facility.  In light of VA's three attempts to obtain the records without any response, the Board finds that any further attempts would prove futile.  Id.  At the Board hearing, the Veteran suggested that after he discovered he had hepatitis C in 1981, he sought treatment at the Health Department in New Orleans.  The Veteran has provided records from the Louisiana Department of Health from 2004 and 2005; however, he did not submit a VA Form 21-4142 pertaining to this facility and duplicative copies were associated with the claims folder.  

The Veteran has suggested that after he discovered he had hepatitis C, he attempted to obtain treatment at a VA Medical Center (VAMC); however, was told that he could not undergo treatment until he stopped using drugs and alcohol.  Per the Board Remand, VA treatment records were requested from January 1981.  Notification from the Southeast Louisiana Veterans Health Care System reflects that there are no electronic medical treatment records from January 1, 1981 to January 29, 1995, but records were associated with the claims folder from January 30, 1995 to August 2011.  

There is otherwise no indication of relevant, outstanding records which would support the Veteran's claim.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  

In April 2011, the Veteran underwent a VA examination, and in April 2012 a VA examiner reviewed the claims folder and proffered an opinion.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the issue on appeal.

Criteria & Analysis

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in the line of duty or for aggravation of a pre-existing injury or disease in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The term "active military, naval, or air service" includes active duty, any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty; and any period of inactive duty for training (INACDUTRA) during which the individual concerned was disabled or died (i) from an injury incurred or aggravated in line of duty; or (ii) from an acute myocardial infarction, a cardiac arrest, or a CVA occurring during such training.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a). 

The term "active duty for training" is, inter alia, full-time duty in the Armed Forces performed by Reserves for training purposes or by members of the National Guard of any state.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  The term "inactive duty for training" means, inter alia, duty other than full-time duty prescribed for Reserves or the National Guard of any state.  38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d).

The Veteran asserts that he was treated for syphilis during active service following sexual relations with a female.  A friend, E.J.L., has submitted a statement that he recalls that in 1976 the Veteran contracted syphilis and had to take medicine for treatment.  The Veteran also asserts that he tattooed himself during service; however, he did not suggest that he shared a needle.  Post-service medical evidence reflects, and the Veteran has testified, that he used alcohol and drugs, specifically crack cocaine.  

Service treatment records do not reflect treatment for or a diagnosis of hepatitis C, and treatment records do not reflect treatment for syphilis.  An August 1977 Report of Medical Examination does not reflect any diagnoses or defects.  With regard to any identifying body marks, scars, or tattoos, only a birth mark was noted on his right leg.  A July 1980 service treatment record (generated after active service and during National Guard service) reflects that the Veteran requested a VD check.  The assessment was gonorrhea without symptoms.  A May 1982 Report of Medical Examination does not reflect any diagnoses or defects, but does reflect a "J" tattoo on his left lateral forearm and a birthmark (café au lait) on his right lower leg.  On a May 1986 Report of Medical History, the Veteran checked the 'No' box for 'jaundice or hepatitis and he checked the 'Yes' box for 'VD-Syphilis, gonorrhea, etc.'  A history of GC (gonorrhea) was reflected.  The Veteran denied the use of drugs.  A May 1986 Report of Medical Examination reflects 'none' with regard to any diagnoses or defects but with regard to "identifying body marks, scars, tattoos" the left arm and right leg is referenced.  

A January 1995 VA treatment record reflects that the Veteran reported to the examiner that he went to donate blood and he was told that he has hepatitis C.  The examiner noted that he was referred for probable hepatitis C.  The assessments were rule out hepatitis C and hepatitis C abnormal.  Such record does not seem to suggest that the Veteran had suspected that he had hepatitis C since 1981.  

A September 1995 VA treatment record reflects the examiner's notation that the Veteran was evaluated in 1988 and was referred to a drug dependency treatment unit.  The record reflects that he had been drinking since he was 8 years old and that he had been using drugs since he was 26 years old.  He reported that he was presently smoking "crack."  The assessment was drug and alcohol dependency.  

In April 2011, the Veteran underwent a VA examination.  The examiner noted the Veteran's report of being treated for sexually transmitted disease and a post history use of alcohol and drugs.  The Veteran reported that he was officially diagnosed with hepatitis C in 1983 at the New Orleans VAMC after being unable to donate plasma secondary to his diagnosis.  The examiner noted that within the claims folder, it was noted that the Veteran was treated for sexually transmitted diseases and he reported a history of intranasal cocaine abuse, but denied a history of IV drug abuse.  He denied a history of occupational blood exposure or to taking medications that would be associated with liver disease.  He reported that he stopped drinking alcohol and using intranasal cocaine in or about August 2010.  The Veteran has a history of a single tattoo on the left forearm in 1976 that he performed himself.  He reported multiple sexual partners.  He denied any other risk factors for hepatitis C.  The examiner diagnosed hepatitis C and based upon review of the Veteran's history, the Veteran has 3 risk factors that would result in his possibility of obtaining hepatitis C to include a tattoo, sexual transmission, and intranasal cocaine.

In April 2012, a VA examiner reviewed the Veteran's claims folder.  The examiner opined that his condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner stated that the service treatment records do not reveal any clear etiology for the hepatitis.  He had no transfusions or surgeries.  After service, he had a well documented prolonged history of substance abuse based on the claims folder and also VA records.  The examiner stated that studies correlate this type of substance abuse as a main risk factor for hepatitis C.  The examiner cited to several studies discussing intranasal transmission of hepatitis C; epidemiology of hepatitis C; and, hepatitis C studies in the United States and with young adults.  

As detailed, service records generated during the Veteran's period of active service do not provide evidence of a chronic hepatitis C disorder in service.  The Veteran was evaluated at separation in 1977, and during periodic National Guard examinations in the 1980's and hepatitis is not identified.  Thus, the evidence also shows that hepatitis C did not manifest during a period of ACDUTRA.  The medical evidence of record reflects that hepatitis C was diagnosed in or about 1995, thus approximately 18 years after separation from active service.  Evidence of a prolonged period without medical complaint can be considered as a factor, along with other factors concerning the Veteran's health and medical treatment during and after military service.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

The April 2012 medical opinion of record reflects that his hepatitis C is likely due to his post-service drug use, and that service records did not reveal any clear etiology for the hepatitis.  The VA examiner provided a clear rationale and cited to applicable studies in formulating the opinion.  Moreover, there is no competent evidence to contradict this opinion.  The Board acknowledges that the April 2011 VA examination report cited three risk factors - tattoo, sexual transmission, and drug use - for hepatitis C; however, the examiner did not specifically relate his hepatitis C to any in-service activity.

Since the April 2012 VA examiner's opinion was based on a review of the pertinent medical history, and was supported by sound rationale, it provides compelling evidence against the Veteran's claim.  The Board emphasizes that the VA examiner provided a valid medical analysis to the significant facts of this case in reaching his conclusion.  In other words, the VA examiner did not only provide data and conclusions, but also provided a clear and reasoned analysis that the Court has held is where most of the probative value of a medical opinion comes is derived.  See Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008); see also Wray v. Brown, 7 Vet. App. at 493.

In adjudicating this claim, the Board must assess the competence and credibility of the Veteran.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court, citing Layno v. Brown, 6 Vet. App. 465, 467-69 (1994), emphasized that lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witnesses personal knowledge.  See also 38 C.F.R. § 3.159(a)(2) (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person).

As detailed, the Veteran reports that hepatitis C was initially diagnosed in 1981 (when attempting to donate plasma) or at the VAMC in 1983.  Such assertions, however, are contradicted by a May 1986 Report of Medical History in which he denied hepatitis, and the examination report which does not reflect any diseases.  If the Veteran actually had been diagnosed with hepatitis in 1981 or 1983, then it is presumed that he would have reported it in May 1986.  But in fact, per the medical records on file, it appears that he was told on or about January 1995 that he had hepatitis C, and thereafter it was confirmed with appropriate testing.  Thus, the Board finds the Veteran's assertions of a diagnosis of hepatitis C in the early 1980's to lack credibility.

As detailed, the Veteran denied drug use in May 1986; however, per medical records on file, he had been using drugs since in or about 1982 (since he was 26 years old) and VA treatment records reference treatment for drug dependency in 1988.  There is no indication, however, that he used drugs during active service.  

With regard to his assertion and a fellow soldier's assertion that the Veteran suffered from syphilis in service following sexual relations with a female, as detailed service treatment records generated during his active service do not reflect treatment for a venereal disease and no disease was noted on separation.  However, post-active service records do reflect treatment for a venereal disease.  While he was treated during a period of ACDUTRA for a venereal disease, there is no indication from the record that hepatitis C manifested at that time.  Likewise, the April 2012 VA examiner was aware of the Veteran's sexual activity and assertions, and determined that his drug use was the cause of hepatitis C, not an in-service event.  

With regard to his assertion that he gave himself a tattoo during active service, as detailed, his 1977 separation examination does not reflect a tattoo, but rather just a birthmark.  A tattoo is not reflected until he underwent a National Guard retention examination in May 1982, thus approximately five years after separation from active service.  Thus, this assertion from the Veteran that he got a tattoo during active service is not credible.  Likewise, there is no indication from the record that the tattoo was applied during a period of ACDUTRA nor that hepatitis C manifested at that time.  Again, the April 2012 VA examiner was aware of the Veteran's tattoo, and determined that his drug use was the cause of hepatitis C.  

Finally, the Board finds that the Veteran is not shown to have the medical expertise to diagnose or determine the etiology of hepatitis C.  His assertions that he has hepatitis C due to service fails.   

Under these circumstances, the Board is unable to find that there is a state of equipoise of the positive evidence and negative evidence.  The preponderance of the evidence is against the claim, and the doctrine of reasonable doubt is inapplicable.


ORDER

Entitlement to service connection for hepatitis C is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


